DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the condition" in line 3 on p. 11.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner has interpreted it to mean “a condition”.
Claim 1 further recites the limitation "the condition" in line 4 on p. 11.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner has interpreted it to mean “a condition”.
Claim 1 further recite “the tool holder” in line 5, p. 11. However, “at least one tool holder” was previously recited in line 4-5, p.11. It is unclear if the tool holder is which one of the at least one tool holder. For the purpose of examination, the examiner has interpreted it to mean “the at least one tool holder” in line 5.
Claim 1 further recites “which” in line 6. However, it is unclear which component it is referring to. For the purpose of examination, the examiner has interpreted it to mean “the at least one tool”.
Claim 1 further recites “which” in line 7, p.11. However, it is unclear which component it is referring to. For the purpose of examination, the examiner has interpreted it to mean “the virtual sensor”.
Regarding claim 1, the phrase "in particular" (in line 9, p.11) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purpose of examination, the examiner has interpreted it to mean the limitation following the phrase is part of the claimed invention.
Claim 1 recited “the tool” in two places in lines 10 and 12. It is unclear if it is the same as the “at least one tool” recited in line 5. For the purpose of examination, the examiner has interpreted it to mean the same and mean “the at least one tool” in both places.
Claim 1 recites “the tool holder” in three places in line 10, 12, and 21. It is unclear if it is the same as the “at least on tool holder” recited in lines 4-5. For the purpose of examination, the examiner has interpreted it to mean the same and mean “the at least on tool holder” in each of the three places.
Claim 1 recites “at least one drive axle” in line 12 and also in lines 14-15, p. 11. However, “at least one drive axle” has already been recited in line 10. It is unclear if they are the same or different. For the purpose of examination, the examiner has interpreted it to mean “the at least one drive axle” in both lines 12 and 14-15, respectively.
Claim 1 recites “the time-dependent real total energy intake” in line 16. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner has interpreted it to mean “a time-dependent real total energy intake”.
Claim 1 recites “a least one” in line 17. It is unclear of its exact meaning. For the purpose of examination, the examiner has interpreted it to mean “at least one”.
Claim 1 recites “the time-dependent, virtual total energy intake” in line 18. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner has interpreted it to mean “a time-dependent, virtual total energy intake”.
Claim 1 further recites “time-dependent real total energy intake and time-dependent virtual total energy intake” in lines 22-23. However, it is not clear if they are the same or different as/than the one already recited in lines 16 and 18, respectively. For the purpose of examination, the examiner has interpreted they are the same and mean “the time-dependent real total energy intake and the time-dependent virtual total energy intake”.
In summary, claim 1 has been interpreted by the examiner as follows:
Claim 1. A process for operating a virtual sensor for determining a condition of a tool holder on a tool machine and a condition of a tool machine which has at least one tool holder and at least one tool, attached or attachable to the at least one tool holder, the at least one tool allows a workpiece to be processed by running a machine program, and the virtual sensor has at least one control unit comprising at least one sensor using the following steps: recording at least one, at least one tool, the at least one tool holder, and/or at least one drive axle; recording at least one piece of time-dependent room data of the workpiece, the at least one tool, the at least one tool holder, and/or the at least one drive axle; recording at least one piece of time-dependent operating data, and/or recording a least one electrical current of the at least tool holder and/or of the at least one drive axle; recording a time-dependent real total energy intake of one or more steps in the machine program using at least one of the control unit's sensors, and calculating a time-dependent, virtual total energy intake of one or more steps using a virtual simulation of the machine program with the control unit based on the body data, room data, and operating data recorded; and recording or calculating radial forces acting on the at least one tool holder, at least as the difference between the time-dependent real total energy intake and the time-dependent virtual total energy intake with the control unit.

Claim 2 recites “”the time-dependent virtual energy uptake” in lines 25-26, p. 11. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner has interpreted it to mean “the time-dependent virtual energy intake”.
Regarding claim 2, the phrase "in particular" (line 27) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purpose of examination, the examiner has interpreted it to mean they are part of the claimed limitation.
Claim 2 further recites “the machine program cycle” in lines 28-29. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner has interpreted it to mean “a machine program cycle”.

Claim 3 recites “one or more steps of the machine program cycle” in line 33. However, it is unclear if they are the same or different than the one(s) recited in claim 2 (lines 28-29). For the purpose of examination, the examiner has interpreted it to mean they are the same and mean “the one or more steps of the machine program cycle”.
Regarding claim 3, the phrase "can be" in two places (lines 33-34, and 36, respectively) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purpose of examination, the examiner has interpreted it to mean they are part of the claimed limitation and mean “is” in both places.
Claim 3 recites “the required mechanical energy” in line 34. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner has interpreted it to mean “a required mechanical energy”.
Claim 3 further recites “mechanical energy” in line 35. However, it is unclear if it is the same as the “a required mechanical energy” in line 34. For the purpose of examination, the examiner has interpreted they are the same and means “the required mechanical energy” in line 35.
Claim 3 recited “one or more steps of the machine program cycle” in line 1 on p. 12. However, it is unclear if they are the same as the ones recited in claim 2 (lines 28-29). For the purpose of examination, the examiner has interpreted it to mean they are the same and mean “the one or more steps of the machine program cycle”.
Claim 3 recites “the virtual heat dissipation” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner has interpreted it to mean “the virtual heat dissipation”.
Claim 3 further recites “at least one idling drive” in lines 2-3. However, it is unclear if they are the same as the one recited in claim 3 (lines 34-35, p.11). For the purpose of examination, the examiner has interpreted it to mean they are the same and mean “the at least one idling drive”.

Claim 4 recites “one or more steps of machine program cycle” in line 7. However, it is unclear if they are the same as the “one or several steps of the machine program cycle” in claim 2 (lines 29-30, p. 11) For the purpose of examination, the examiner has interpreted it to mean they are the same and mean “the one or several steps of the machine program cycle.”.
Regarding claim 8, the phrase "in particular" (line 29) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purpose of examination, the examiner has interpreted it to mean they are part of the claimed limitation.
Claim 9 recites the limitation "the geometry" in line 32.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner has interpreted it to mean “a geometry”
Claim 9 further the limitation "the geometry" in lines 34-35.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner has interpreted it to mean “a geometry”.
Regarding claim 9, the phrase "in particular" (line 37) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purpose of examination, the examiner has interpreted it to mean they are part of the claimed limitation.

Claim 10 recites the limitation "the time interval" in line 1 on p. 13.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner has interpreted it to mean “a time interval”.
Claim 10 further the limitation "the feed speed" in line 5 on p.13.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner has interpreted it to mean “a feed speed”.

 Claim 11 recites “the time-dependent, virtual material ablation of the workpiece”. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner has interpreted it to mean “a time-dependent, virtual material ablation of the workpiece’.

Regarding claim 12, the phrase “can be" in 4 places (lines 17, 19, 20, and 22-23) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purpose of examination, the examiner has interpreted it to mean they are part of the claimed limitation and mean “is” in each places (lines 17, 19, 20, and 22-23 on p. 13)
Claim 12 is dependent on claim 1. Claim 12 recites components that are similar to the ones recited in claim 1. However, it is unclear if these elements are the same as the ones recited in claim 1 or are different. See details below.
Claim 12 recites “at least one tool holder” in  lines 17-18. However, it is unclear if it is the same as the “at least one tool holder” recited in claim 1 in lines 4-5 on p. 11. For the purpose of examination, the examiner has interpreted it to mean they are the same and mean “the at least one tool holder” in lines 17-18.
Claim 12 further recites “the tool holder” in two places in lines 18 and 22. It is unclear if they are the same as the “at least one tool holder” in lines 17-18. For the purpose of examination, the examiner has interpreted it to mean they are the same and mean “the at least one tool holder” in lines 18 and 22, respectively.
Claim 12 further recites “at least one tool” in line 18. It is unclear if it is the same as the “at least one tool” recited in line 5 p. 11 of claim 1. For the purpose of examination, the examiner has interpreted it to mean they are the same and mean “the at least one tool”.
Claim 12 further recites “a machine program” in line 19. It is unclear if it the same as the “a machine program” in claim 1 (line 6, p. 11). For the purpose of examination, the examiner has interpreted it to mean they are the same and mean “the machine program”.
Claim 12 further recite “at least one control unit” in line 20. ” It is unclear if it the same as the “at least one control unit” in claim 1 (line 7, p. 11). For the purpose of examination, the examiner has interpreted it to mean they are the same and mean “the at least one control unit”.
Claim 12 further recites “a least one sensor” in line 20. ” It is unclear if it the same as the “at least one sensor” in claim 1 (line 7, p. 11). For the purpose of examination, the examiner has interpreted it to mean they are the same and mean “the at least one sensor”.
Claim 12 further recites “time-dependent, total real energy intake” in line 21.  It is unclear if it the same as “the time-dependent real total energy intake” in claim 1 (line 16, p. 11). For the purpose of examination, the examiner has interpreted it to mean they are the same and mean “the time-dependent real total energy intake”.
Claim 12 further recites “time-dependent, total virtual energy intake” in two places lines 21-22, and 24. It is unclear if it the same as the “the time-dependent, virtual total energy intake” in claim 1 (line 18, p. 11). For the purpose of examination, the examiner has interpreted it to mean they are the same and mean “the time-dependent, virtual total energy intake” in both places (lines 21-22 and 24).
Claim 12 further recites “the total energy intake” in lines 23-24. It is unclear if it the same as “the time-dependent real total energy intake” in claim 1 (line 16, p. 11). For the purpose of examination, the examiner has interpreted it to mean they are the same and mean “the time-dependent real total energy intake”.
Claim 12 further recites “a workpiece” in line 19. It is unclear if it is the same as the ”a wokpiece” recited in claim 1 in line 6, p11.  For the purpose of the examination, the examiner has interpreted it to mean they are the same and mean “the workpiece”.
In summary, claims 12 is interpreted by the examiner as follows:
Claim 12. A virtual sensor for determining the condition of a tool holder, or a tool machine which is operated using a process according to claim 1, with the at least one tool holder, with the at least one tool attached or attachable to the at least one tool holder, by means of which the workpiece is processed by running the machine program, and with the at least one control unit comprising the at least one sensor which is used to measure the time-dependent, total energy intake and to calculate the time-dependent, total energy intake, wherein the radial forces acting on the at least one tool holder is calculated using the control unit at least as the difference between the time dependent total energy intake and the time-dependent, total energy intake.
Allowable Subject Matter
Claims 1-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1, the prior art of record considered to be closest is KR10-1473580 (“KR ‘580’).
KR ‘580 discloses a process for determining a condition of a tool machine which has at least one tool holder and at least one tool, attached or attachable to the at least one tool holder (a cutting device, p.3 paragraph 5), the at least one tool (a cutting device) allows a workpiece to be processed by running a machine program, and at least one control unit (110, 120, 140, paragraph 6, p. 3) comprising at least one sensor (110, 120. A first and a second power measuring units, Paragraph 5, p. 3) using the following steps: recording a time-dependent real total energy intake of one or more steps in the machine program using a least one of the control unit's sensors (First 8 lines paragraph 7, translation).
KR ‘580 discloses comparing a real cutting energy value from the differences between a first wattage supplied to the cutting machine before working and a second wattage at the time of working (Abstract) to a reference value data stored in a calculating unit and to determine an abnormal state of the cutting machine. However, KR ‘580 does not disclose the reference value is calculated using a virtual simulation of the machine program with the control unit based on the body data, room data, and operating data recorded.
Furthermore, KR ‘580 does not disclose “recording or calculating radial forces acting on the at least one tool holder, at least as the difference between the time-dependent real total energy intake and the time-dependent virtual total energy intake with the control unit.”
It would not have been obvious to modify the process of KR ‘580 to have the missing steps as discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998. The examiner can normally be reached Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHWEN-WEI SU/Primary Examiner, Art Unit 3722